DETAILED ACTION	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2021, and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12, drawn to a handheld body cavity access device, classified in A61M25/0631.
II. Claim 13-20, drawn to a method of accessing a body cavity using a handheld device, classified in A61M 2037/0061.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as the product in Belson (US 2012/0197200)  .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeremy Kriegel on October 31st, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-12 are pending and currently under consideration for patentability.  
Claims 13-20 are withdrawn via restriction requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2012/0197200) in view of Woehr (US 20200188634 A1).
Regarding Claim 1, Belson teaches handheld body cavity access device (venous access catheter, abstract, paragraph 0024)  the device comprising:
 a housing having a barrel (proximal housing 1 of housing 21 in the form an elongate cylinder paragraph 0024), a handle extending from the barrel (distal housing 11 formed in an ergonomic handle shape paragraph 0024), and a cavity (interior housing 21) (figure 3-5) (paragraph 0024), the barrel including a distal end (distal end of housing, 21) (figure 5), a proximal end (proximal end of housing 21) (figure 5) and a longitudinal axis extending between the distal and proximal ends of the barrel (figure 5); 
a catheter (intravenous catheter, 100) (figure 5) (paragraph 0029) including a proximal end coupled to the distal end of the housing (proximal end of catheter 100 coupled to distal end of housing 21) (figure 2), and a distal end (102) spaced away from the housing (21)(figure 2); 
a needle assembly (needle carrier 6 bonded to needle 7)(paragraph 0025) including a needle (7), a needle hub (6), and a conduit (paragraph 0025), the needle hub (6) carrying the needle (7) and the conduit within the cavity of the housing (paragraph 0024), the needle hub (6) movable between a first needle position, in which a distal end of the needle extends from the distal end of the catheter and a second needle position, in which the distal end of the catheter covers the needle (paragraph 0030 and 0031) (figure 7); 
a guidewire assembly (guidewire 9 bonded to slider 3)(figure 5)(paragraph 0025) including a guidewire (9) and a slide (3) carrying the guidewire (9), the slide (3) is slidably coupled to the barrel of the housing (21)  (figure 4-5, 7) and is movable relative to the housing between a first guidewire position (paragraph 0035), in which a portion of the slide is spaced away from the housing (top surface 3 is not in contact with housing 21) (figure 5), and a second guidewire position, in which the guidewire (9)extends through the distal end of the needle (paragraph 0035).
Belson teaches a fluid conduit (106) however not within the housing.  Belson fails to teach the needle assembly includes a conduit and a syringe adapter disposed in the cavity of the housing and adapted to couple to a syringe tip of a syringe, the syringe adapter coupled to the conduit of the needle assembly.
 Woehr teaches a needle device and catheter system comprising a conduit within the cavity (fluid pathway, paragraph 0573) of the housing (housing, 380) and a syringe adapter disposed in the cavity of the housing (380) and adapted to couple to a syringe tip of a syringe, the syringe adapter coupled to the conduit of the needle assembly (paragraph 0331 and 0573) (figure 42).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing of Belson to include the conduit and a syringe adapted to couple to a syringe tip of a syringe, the syringe adapter coupled to the conduit of the needle assembly similar to that disclosed by Woehr so that tip of the syringe may be compressed to open the fluid pathway between the inlet and outlet of the housing, and so that the fluid may be controlled via the handle on the housing (as motivated by Woehr in paragraph 0573).
Regarding Claim 2, Belson In view of Woehr teaches the device of claim 1. Belson further teaches wherein the catheter (100), needle (7), and guidewire (9) are aligned with the longitudinal axis of the barrel (21) (figure 3).
Regarding Claim 3, Belson In view of Woehr teaches the device of claim 1. Belson further teaches wherein  the handle extends from the conduit (106) at an angle in a range of approximately 30 degrees to 90 degrees relative to the longitudinal axis of the conduit (paragraph 0041)(Figure 12). 
Regarding Claim 4, Belson In view of Woehr teaches the device of claim 1. Belson further teaches wherein the housing (21) includes a track (spring, 10) that is formed in the barrel and is arranged to slidably receive a portion of the slide of the guidewire assembly (9) (paragraph 0028).
Regarding Claim 5, Belson In view of Woehr teaches the device of claim 1. Belson further teaches wherein the housing (21) includes a first half and a second half, the first half including a track to slidably receive a first portion of the slide (3) of the guidewire assembly and the second half including a track to slidably receive a second portion of the slide of the guidewire assembly (6 and 7) (paragraph 0024).
Regarding Claim 6, Belson In view of Woehr teaches the device of claim 1. Belson further teaches, further including a catheter hub coupled to the catheter (100) and removably coupled to the distal end of housing (21) (paragraph 0011).
Regarding Claim 7, Belson In view of Woehr teaches the device of claim 1. Belson fails to teach a  syringe disposed within a bore of the handle and coupled to the syringe adapter, the syringe in fluid communication with the conduit of the needle assembly.  Woehr further teaches a syringe disposed within a bore of the handle and coupled to the syringe adapter, the syringe in fluid communication with the conduit of the needle assembly (paragraph 0331 and 0573) (figure 42).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bore of the handle of Belson to include a syringe coupled to the syringe adapter  similar to that disclosed by Woehr so that tip of the syringe may be compressed to open the fluid pathway between the inlet and outlet of the housing, and so that the fluid may be controlled via the handle on the housing (as motivated by Woehr in paragraph 0573).

Regarding Claim 8, Belson In view of Woehr teaches the device of claim 1. Belson further teaches further comprising an actuation assembly (10) operatively coupled to the needle assembly (7) to move the needle hub between the first needle position and the second needle position (paragraph 0028).
Regarding Claim 9, Belson In view of Woehr teaches the device of claim 1. Belson further teaches wherein the actuation assembly includes a spring (10) and a spring release (26)), the spring release including a first portion (25) disposed outside of the housing and a second portion releasably coupled to the needle hub (6)(paragraph 0028).
Regarding Claim 10, Belson In view of Woehr teaches the device of claim 9. Belson further teaches wherein when the spring (10) release is activated, the second portion (26) of the spring release disengages from the needle hub to permit the spring to move from a compressed position to an expanded position, thereby moving the needle hub from the first needle position to the second needle position (paragraph 0028).
Regarding Claim 11, Belson In view of Woehr teaches the device of claim 9. Belson further teaches, wherein the first portion of the spring release is a button (25) and the second portion of the spring release is an arm (26), the arm adapted to flexibly engage a latch of the needle hub (6)(paragraph 0028).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2012/0197200) in view of Woehr (US 2020/0188634 A1) , as applied to claim 1 above, and further view of Aklog (US 2020/0360667 A1).
Regarding Claim 12, Belson In view of Woehr teaches the device of claim 1. Belson and Woehr fail to teach wherein the handle includes a window arranged to align with a window of a syringe barrel. Aklog teaches a catheter construction and method of use suitable for use in navigating within a body (abstract) wherein the handle (handle, 332) includes a window (window) arranged to align with a window of a syringe barrel (syringe, 330) (paragraph 0082)(figure 9A-9E).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the handle of Belson in view of Woehr to include a window similar to that disclosed by Aklog so that the user may see the positioning of the barrel during use (As motivated by Aklog paragraph 0082.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9744275 B2, US 20170290680 A1, US 20150066056 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                     

/ANDREW J MENSH/Primary Examiner, Art Unit 3781